Citation Nr: 0215242	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a bilateral hearing 
loss disability.

(The issue of entitlement to service connection for a low 
back disorder is undergoing additional development at the 
Board and will be the subject of a later decision.)

(The issue of entitlement to service connection for a 
respiratory disorder, claimed as secondary to asbestos 
exposure, is being held in abeyance and will be the subject 
of a post-development decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claims on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

With respect to the claim for a respiratory disorder, the 
Board notes that the RO initially denied the veteran's claim 
in May 1998.  He indicated his disagreement by correspondence 
dated in August 1998.  While the RO subsequently denied the 
claim again in June 2000 and September 2001, the Board finds 
that the veteran filed a valid notice of disagreement in 
August 1998 and a statement of the case is warranted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, the 
issue is being deferred until the above-referenced Board 
development is completed. 

Finally, it appears to the Board that the veteran may have 
attempted to raise issues related to a dental claim and a 
claim of clear and unmistakable error of a June 1998 rating 
decision.  If he desires to pursue these issues, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication below, the Board 
has no jurisdiction of the issues at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his hearing loss claim and has notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  There is no competent evidence that the veteran has a 
bilateral hearing loss disability.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's period of military service, 
nor can a hearing loss disability be presumed to have been 
incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  

Next, to establish service connection for bilateral hearing 
loss disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. 
§ 1110 (West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  
It necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection would not be 
warranted.  To that end, in addressing a claim for service 
connection for hypertension, the Veterans Claims Court found 
that "[b]ecause of the absence of any evidence of current 
hypertension . . . appellant's claim is not plausible . . . . 
"  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a bilateral hearing 
loss disability, as defined by regulation, is currently 
shown.  Since service connection cannot be granted for a 
"disability" that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  

Specifically, in the initial VA audiology examination report 
dated in February 1998, shortly after service separation, the 
veteran reported ringing in his ears (parenthetically, the 
Board notes that service connection for tinnitus has already 
been granted) and difficulty hearing in crowds and with 
background noise.  He indicated that he worked as a military 
police officer and wore ear protection.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
10
0
5
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner concluded that hearing was within normal limits 
bilaterally for pure tone and speech stimuli, except for a 
moderate hearing loss at 8.0 kHz.  


Next, it appears that the veteran underwent audiology testing 
in May 2000.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
15
10
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran's hearing was within 
normal limits in the right ear and normal in the left ear 
through 3000 Hz. sloping to a moderate loss at 8000 Hz.  Word 
recognition was noted to be "excellent."  

The most recent audiology report dated in July 2002 shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded that the veteran's hearing was within 
normal limits bilaterally.  

It must be emphasized that the medical evidence of record 
does not show that a bilateral hearing loss disability is 
exhibited at this time.  Since, as previously discussed, 
service connection cannot be granted for a disability that is 
not currently manifested, the Board must deny the veteran's 
claim.

The Board has also considered the statements of the veteran 
as to his hearing loss; however, the Board notes that the 
veteran does not have the medical expertise to clinically 
establish a current hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Despite his assertions, 
the medical evidence is negative for a current hearing loss.  
Given that there is no current hearing loss disability shown, 
the Board is compelled to deny the veteran's claim.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.

Next, it appears that all medical records identified by the 
veteran have been associated with the claims file.  Further, 
the veteran underwent a recent VA audiology examination 
specifically to address the issue on appeal.  In addition, 
the Board notes that the RO provided the veteran with a 
letter informing him of his due process rights under the VCAA 
in July 2001.  As such, the Board finds that the record as it 
stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a hearing 
loss disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 



